Citation Nr: 0007757	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-43 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a chest wall 
disorder manifested by pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from February 1975 to July 
1983.

This current appeal arose from a June 1994 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO denied entitlement to 
service connection for impairment of the right 
temporomandibular joint, hemorrhoids, a chronic disease or 
disorder manifested by chest wall pain, impairment of the 
throat, residuals of a broken nose, and right knee, low back, 
left shoulder, and ear disorder.  The RO also determined that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for impairment of 
the right shoulder, and a chronic disease or disorder 
manifested by headaches.

The veteran provided testimony before a RO Hearing Officer in 
February 1996, a transcript of which is of record.


During the course of the current appeal, the veteran withdrew 
the issue of entitlement to service connection for 
hemorrhoids.

In January 1998 the RO, in pertinent part, granted 
entitlement to service connection for migraine headaches as 
secondary to service-connected cervical myositis with left 
radiculopathy with assignment of a 10 percent evaluation, the 
previous denial of which was determined to have been clearly 
and unmistakably erroneous.

In August 1998 the Board of Veterans' Appeals (Board) 
determined that the claims of entitlement to service 
connection for a right knee disorder, an ear disorder, 
residuals of a broken nose, residuals of a fractured right 
temporomandibular joint, sinusitis, and a throat disorder 
were not well grounded.  The Board also remanded the issues 
of service connection for a low back disorder, a left 
shoulder disorder, a chest wall disorder manifested by pain, 
and whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder to the RO for further development and 
adjudicative actions.

In July 1999 the RO determined that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a right shoulder disorder and denied 
service connection therefore, and affirmed and the denials of 
entitlement to service connection for a chest wall disorder 
manifested by pain, and low back and left shoulder disorders.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court), ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Accordingly, despite the 
RO's action in July 1999, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right shoulder disorder.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right shoulder disorder pursuant to the criteria of 
38 U.S.C.A. § 1151 when it issued an unappealed rating 
decision in March 1990.

2.  The evidence submitted since the March 1990 determination 
does not bear directly and substantially upon the issue at 
hand, and by itself or in connection with evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The claims of entitlement to service connection for a 
left shoulder disorder, a low back disorder, and a chest wall 
disorder manifested by pain are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1990 rating decision 
wherein the RO denied entitlement to service connection for a 
right shoulder disorder is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).

2.  The claims of entitlement to service connection for a low 
back disorder, a left shoulder disorder, and a chest wall 
disorder manifested by pain are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection has been granted for cervical myositis 
with left radiculopathy evaluated as 30 percent disabling; 
migraine headaches, evaluated as 10 percent disabling; and 
varicose veins of the right leg, evaluated as noncompensable.  
The combined schedular evaluation is 40 percent.  

Service medical records show that the October 1974 
examination for enlistment 1974 is silent for any evidence of 
findings of disorders of the shoulders, low back or chest.  
In October 1975 the veteran was seen for complaints including 
chest tightness attributed to cold syndrome.  In July 1978 he 
complained of a six month history of chest pain with 
increased intensity.  Impression was questionable 
mononucleosis.  Subsequent examination noted bilateral 
costochondritis.  In October 1978 he was noted to have been 
involved in an automobile accident and complained of left arm 
and left side of the thorax pain.  On examination movement of 
the arms and fingers was normal.  Sensation was intact 
distally.  Impression was (illegible) muscle contusion. 

In December 1978 the veteran complained of falling on his 
right elbow one hour earlier and with pain shooting up to the 
right shoulder.  He reported no previous pertinent injury.  
Decreased range of motion of the right arm was noted.  No 
pain in the right clavicle or scapula was noted.  Impression 
was rule out fracture of the ulna head or distal end of 
humerus.  An X-ray report revealed no significant 
abnormalities.  A report of an X-ray of the right shoulder in 
April 1979 following an injury was absent for any significant 
abnormality.  In January 1980 he complained of chest pain.  
An examination of the chest was normal.  In February 1980 he 
complained of left arm and left chest pain.  

An August 1980 annual physical examination report shows full 
range of motion of the back and shoulders was noted.  
Examination of the chest was normal.  Chest X-ray study was 
normal.  In June 1981 the veteran was seen following a left 
arm injury.  X-ray was negative.  Pain in the mid forearm was 
noted.  Assessment was soft tissue injury.  In September 1981 
he complained of left sided chest pain extending down the 
left arm.  Diagnosis was muscle injury of the left shoulder.  
In October 1981 the left shoulder complaints were associated 
with an underlying supraspinatus myositis process.  

In November 1981 the veteran was seen for low back strain due 
to lifting a log.  In July 1982 tendonitis of the left 
shoulder was noted.  Also noted was left chest pain.  Chest 
wall pain was noted in August 1982.  An X-ray of the chest 
for left pectoral muscle pain was silent for any significant 
abnormality.  Mild gynecomastia was noted.  

A May 1983 physical examination report just prior to final 
separation from service shows clinical evaluations of the 
shoulders, back and chest were normal.  Chest X-ray revealed 
no significant abnormality.  In July 1983 the veteran waived 
a retirement physical examination.  

A November 1983 initial postservice VA general medical 
examination report was silent for a chest wall, bilateral 
shoulder, or low back disorder by objective examination.  
Cervical spine and chest X-ray studies were nonrevealing for 
pertinent disability at issue.  

An August 1986 VA orthopedic examination report shows the 
veteran complained of radiating type pain into the left 
anterior chest line as well as the upper extremity.  
Objective examination revealed no paresthesias.  Both arms 
measured equal and strength testing was 4/5 on the left and 
5/5 on the right.  


VA outpatient clinical records dated in March 1987 note low 
back syndrome.  X-ray study of the lumbosacral spine revealed 
the presence of minimal degenerative joint disease with 
lipping of the terminal end plate from L1 through L5 with 
normal alignment.  A mild levoscoliosis of the thoracic spine 
at T4 was noted.  In late September 1987 the veteran was seen 
for right shoulder and low back pain.  Also noted was 
cervical, thoracic and lumbar myositis.

A March 1988 VA orthopedic examination report shows the 
diagnosis reflected a history of cervical myositis with 
radiculopathy and radiation of pain down into the posterior 
surface of the left upper arm, forearm and hand with 
decreased sensation.  Also noted were arthralgias of the left 
elbow and wrist.  X-ray study of both shoulders was normal.

An August 1989 private medical statement reflects treatment 
for a crushing and twisting type injury to the veteran's neck 
and right shoulder due to an elevator door closure accident 
in early April 1989.  X-ray study of the right shoulder 
revealed no evidence of fracture, dislocation or separation.

In March 1990 the RO denied entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for a 
right shoulder disorder.

A May 1990 VA orthopedic examination report reflected the 
presence of cervical myositis with restriction of both 
shoulders.  

A June 1991 VA orthopedic examination report range of motion 
of the shoulders was full but with pain and with radiation 
from the left side of the neck down the left upper extremity.  
X-ray study of both shoulders was normal.  

A February 1995 VA outpatient clinical record shows the 
veteran complained of back, neck and shoulder problems 
including pain since an elevator accident at work.  



Assessment was increased neck, shoulder and arm pain.  A 
magnetic resonance imaging (MRI) scan of the cervical spine 
demonstrated no evidence of herniated nucleus pulposus or 
spinal stenosis.  

An August 1995 VA clinical record noted treatment for 
complaints of left shoulder pain with decreased range of 
motion.  Impression was impingement syndrome of the left 
shoulder.  Also suspected were rotator cuff tendonitis and 
rotator cuff tear.  

In February 1996 the veteran provided testimony before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He noted injuring his back while lifting logs in 
active service.  He was diagnosed with lower back strain at 
that time.  He related his impingement of the left shoulder 
to two separate motor vehicle accidents on the same day in 
service.  He reported being rear-ended by a jeep and then by 
a semi-truck.  He described having chest wall pain since he 
was in the military in Germany.  He testified that he was not 
aware of any identified disability that had been associated 
clinically to his chest wall pain including cardiovascular 
disease or muscle condition of the chest wall.  He reported 
being treated for right shoulder problems a couple of times 
in active service and that he still had a right shoulder 
disability at separation from service.

A June 1999 VA neurologic examination report shows it was 
noted as history that the veteran's neck problems had begun 
in the late 1970's when he was rear-ended in a motor vehicle 
accident, totaling the trailer attached to the back of his 
vehicle.  He developed neck pain after the accident, and 
sought medical attention at the time.  He was treated with 
painkillers but did not have any extensive diagnostic workup.  
Since that time he had had continuous as stiffness.  The pain 
increased with any movement of his neck, and with driving.  
He described it as an 8/10 in intensity.  
He stated that several times a day the pain radiated down 
into his shoulders and into both his arms.  The pain was 
described as a "bold of lightening," in quality.  On the 
right arm, it radiated to the ulnar side, including the 
pinkie and ring fingers.  



On the veteran's left arm it radiated with intermittent 
weakness, which he noticed when he tried to open doors.  The 
radiating pain occurred multiple times per day and was almost 
constant in nature.   He also noted that the use of his arms 
tended to make his arm pain worse, whereas movement of his 
neck tended to make his neck pain worse.  It was noted that 
work-ups for these problems in the past had included a 
cervical MRI, done in 1995, which showed a mild disc bulge at 
C4-5 with no impingement or the thecal sac, no spinal 
stenosis and no impingement of the neural foramina.  All 
other disc levels were completely normal.  It was noted that 
the plain films in 1995 were normal.  It was noted that an 
MRI of his left shoulder, done November of 1995 was normal.  
Plain films done of both shoulders in 1995 were normal. 

It was noted that electromyograph (EMG)/nerve conduction 
velocity (NCV) testing done in 1985 for the same complaints 
were read as normal with the exception of fibrotic feeling in 
his neck muscles upon needle insertion, consistent with long 
term tonic contraction.  There was no evidence of any 
radiculopathy.  It was noted that the veteran had tried 
multiple bouts of physical therapy and steroid injections 
into his shoulders, both of which were of no help.  He had 
never had a muscle biopsy, been hospitalized for muscle 
inflammation, or been given "IV or p.o. steroids".

It was noted that the veteran also complained of pains in his 
chest, in particular, in between his ribs and where his ribs 
hooked onto his breastbone.  He stated that he had increased 
chest pain with deep inspiration, left greater than right.  
This had been present for multiple years.  It was noted that 
chest X-rays last done in 1997 were normal.  He also 
complained of low back pain.  He stated that the original 
injury had occurred in 1981 or 1982 when he was lifting logs.  
He stated that since that time it hurt constantly.  He stated 
he was able to walk for approximately 100 yards before he had 
to stop secondary to back pain. 

The examination impression was fibromyalgia.  It was noted 
that the veteran's neck pain, and trigger points with 
radiation to his arms was most consistent with fibromyalgia.  
The examiner noted that given the duration of the veteran's 
symptoms, he expected that, if he had a radiculopathy, he 
would have more demonstrable evidence on examination.  
Furthermore, it was pointed out that his last imaging studies 
of his cervical spine performed in 1995 were not particularly 
impressive, or suggestive of nerve root impingement.  The 
examiner opined he did not feel that the veteran had any 
intrinsic problems with his shoulders, and that his shoulder 
pain was simply incidental to the radiation pain down his 
arms which in turn related to his fibromyalgia.  

The examiner also noted that he was of the opinion that the 
veteran did not have a myositis, as he did not have proximal 
muscle weakness and gave no history of any biopsy being done 
or any steroid therapy being given.  To further address this 
concern, however, the examiner noted he would obtain special 
tests and that further dictation would be done when the 
results of these tests were available. 

Impression also included costochondritis.  The examiner noted 
that the veteran had muscle tenderness in the carti1age 
joining the ribs to the sternum, which was consistent with a 
mild chronic inflammation there.  

Also noted was musculoskeletal low back pain.  The examiner 
noted that the veteran had paraspinous muscle spasm and 
chronic low back pain, consistent with soft tissue injury or 
early degenerative changes.  He noted he would obtain lumbar 
spine plain films to assess this with the final dictation to 
be done when the results were available.  At this point, he 
did not feel that there was any definite evidence for a 
lumbar radiculopathy, based on either the veteran's history 
or his examination.  (An addendum to the June 1999 neurologic 
examination in August 1999 noted that special tests revealed 
no laboratory evidence to support myositis.  Lumbosacral 
spine X-ray films revealed lumbar degenerative disease.)  

A June 1999 VA orthopedic examination report shows the 
veteran stated his neck hurts daily, pointing to the right 
and left back side of his neck.  The discomfort from the neck 
went down towards the left shoulder anteriorly, down the 
anterior arm and dorsal forearm to the thumb and index 
fingers with numbness of the top of the hand.  On the right 
the discomfort went down the back of the arm, shoulder blade 
region, dorsal forearm, to the thumb and index fingers, with 
numbness in these two digits.  He had some constant 
discomfort in both upper extremities.

With respect to chest wall, the veteran stated the left side 
hurt more than the right and had been on and off since about 
1978, and this started when his neck started hurting him.  He 
stated it was daily, but not constant.

The veteran noted that his low back symptoms started in about 
1981 after lifting logs. Currently the low back hurt daily 
and the discomfort went down the right and left buttock with 
numbness in the buttocks if he sat over 20 minutes without 
moving around.

With respect to the left shoulder, the veteran stated that 
the pain increased if he had his arm overhead.  The onset was 
in about 1978 and started when he was in a motor vehicle 
accident and was rear-ended.  He noted that the right 
shoulder problem involved the tip of the shoulder/acromion 
region as the area of his discomfort, which started in about 
1975, but was intermittent, started again in about 1984 and 
continued to the present time.  It presently bothered him 
about once a week.  He did not recall any injury.

The orthopedic examiner noted reviewing the claims file 
including the X-rays and MRI's on file.  It was noted that in 
April 1989 the right shoulder was negative; in June 1991, 
both shoulders and cervical spine were normal; in February 
1995, the cervical spine was normal without evidence of 
herniated disk or spinal stenosis; in November 1995 there was 
no evidence of rotator cuff tear or other abnormality of the 
left shoulder; and in December 1997, the chest X-ray was 
negative.

It was noted that the veteran stated his neck hurt daily, 
pointing to the right and left back side of his neck.  The 
discomfort from the neck went down towards the left shoulder 
anteriorly, down the anterior arm and dorsal forearm to the 
thumb and index fingers with numbness of the top of the hand.  
On the right the discomfort went down the back of the arm, 
shoulder blade region, dorsal forearm, to the thumb and index 
fingers, with numbness in these two digits.  He had some 
constant discomfort in both upper extremities.

With respect to the chest wall, the veteran stated the left 
hurt more than the right and had been on and off since about 
1978, and it started when his neck started hurting him.  He 
stated it was daily, but not constant.

The veteran noted that his low back symptoms started in about 
1981 after lifting logs.  Currently, the low back hurt daily 
and the discomfort went down the right and left buttock with 
numbness in the buttocks if he sat over 20 minutes without 
moving around.

With respect to the left shoulder, the veteran noted that the 
pain increased if he had his arm overhead.  Onset was about 
1978 and started when he was in a motor vehicle accident and 
was rear-ended.  He noted his right shoulder problems had 
begun in 1978.  He did not recall any injury.

The examiner's discussion noted that with respect to the 
cervical spine the X-rays were normal and there was no 
evidence of any cervical radiculopathy right or left on any 
clinical basis.  Diagnostic impression was soft tissue 
strain.  

The examiner noted that with respect to chest wall discomfort 
being associated subjectively coming on after the cervical 
spine discomfort, there was no medical condition which would 
associate these two events and since there was no evidence of 
any injury to the chest wall, the examiner opined the chest 
wall discomfort was psychophysiologic in nature and had 
essentially no functional impairment.

The examiner noted that with respect to the shoulders, the 
left shoulder diagnosis would be soft tissue strain 
subsequent to the 1978 trauma in a motor vehicle accident.  
He noted there was no relationship between that and any neck 
or other left upper extremity symptomatology.  He noted as he 
stated above, there was no left upper extremity radiculopathy 
as far as he was concerned, nor was there any relationship to 
any myositis.  He noted that with respect to the left 
shoulder, functional impairment would be rated as mild, but 
cannot be stated in terms of degrees of additional loss due 
to the subjective nature of the factors.

With respect to the right shoulder, the examiner noted that 
the diagnostic impression would be soft tissue strain.  With 
respect to the various factors, functional impairment would 
be thought of as minor, but could not be stated in terms of 
degrees of additional loss due to the subjective nature of 
the factors.

The examiner noted that with respect to the thoracolumbar 
spine, the diagnosis was soft tissue strain.  He noted that 
with respect to the various factors, functional impairment 
was rated as minor, but could not be stated in terms of 
degrees of additional loss due to the subjective nature of 
the factors.

The examiner noted that as far as the upper extremities 
conditions were concerned, in his opinion they remained as 
undiagnosed conditions as there was no evidence of any injury 
and there was no evidence of any radiculopathy.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.




If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).


In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Boar determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) ( finding in a case where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  Thus, the well groundedness requirement does not 
apply with regard to reopening disallowed claims and revising 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).



If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).

A claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).


In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability. In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Thus, pursuant 
to 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1999), when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).


The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claim based on 
chronicity may be well grounded if (1) the chronic condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology. See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  A lay person is 
competent to testify only as to observable symptoms or injury 
to establish that a claim for service connection is well 
grounded where the determinative issue is not medical in 
nature. Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Where the determinative issue involves medical determination, 
competent medical evidence is required to satisfy well-the 
groundedness requirement.  Id.  However, medical evidence is 
required to provide a medical nexus between his current 
condition and the putative continuous symptomatology.  Voerth 
v. West, 13 Vet. App. 117 (1999).  Thus, for a well-grounded 
claim, there must be competent medical evidence to provide a 
relationship between his current disability and either an in-
service injury or his continuous symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well- groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

New and material evidence

The veteran seeks to reopen his claim of service connection 
for a right shoulder disorder which the RO denied in March 
1990.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The Board's review of the March 1990 rating decision shows 
the RO determined that there was no indication that the 
veteran suffered an injury, or aggravation of a preexisting 
injury as a direct result of the pursuit of a course of 
vocational rehabilitation under 38 U.S.C. Chapter 31.  The RO 
also determined that there was no clear cut indication that 
the veteran then had a current chronic right shoulder 
disorder as the result of trauma sustained to the right 
shoulder in April 1989.

The evidence associated with the claims file subsequent to 
the March 1990 RO rating decision consists of hearing 
testimony, additional medical records and examination 
reports, and the veteran's statements and allegations 
presented on appeal.  

At the hearing the veteran related that he was treated twice 
in service for right shoulder symptomatology, and still had a 
disorder of the right shoulder at separation from service.  
The statements and allegations presented by the veteran are 
to the effect that he currently suffers from chronic right 
shoulder disability which originated coincident with his 
active service.  

The service medical records while showing treatment for 
transient right shoulder symptomatology, clearly show no 
disorder of the right shoulder was shown at separation from 
service, nor on post service VA examination for many years 
thereafter.  The additional medical records and examination 
reports do not show that the veteran has an identifiable 
disorder of the right shoulder, much less one that has on the 
basis of competent medical authority been linked to his 
period of active service.  In this regard, VA examiners have 
opined that while the veteran may have experienced strain of 
the right shoulder in service, he does not currently have any 
identifiable disorder.




Accordingly, the Board finds, as did the RO in March 1990, 
that the veteran does not have a chronic acquired disorder of 
the right shoulder which has been linked to his period of 
service on the basis of the additional evidence submitted 
subsequent to the March 1990 denial.  There is no additional 
evidence not previously submitted which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  It is axiomatic that since 
the veteran is not shown to have a disorder of the right 
shoulder, he cannot argue that he has one as secondary to a 
service-connected disability.  

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a right shoulder disorder, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171 (1996).

Left shoulder disorder

The Board notes at the outset that the claim of service 
connection for a left shoulder disorder contemplates the 
presence of an identifiable disorder as opposed to merely 
incidental radiating symptoms due to other than an 
objectively demonstrated shoulder disability.  

A comprehensive review of the record demonstrates that any 
left shoulder injuries in active service were not more than 
transient in nature as there was no identifiable residual 
left shoulder disorder objectively demonstrated on physical 
examination just prior to final separation from service (the 
veteran waived his right to a retirement examination) or on 
an initial postservice VA general medical examination.  
Importantly, the Board notes that the reports of postservice 
X-rays of the left shoulder have been shown as normal.  

The opinions expressed by the neurologic and orthopedic 
examiners in June 1999 were to the effect that while the 
veteran may have incurred soft tissue shoulder strains in 
service, there was no evidence of current intrinsic 
disability of the left shoulder.  Rather, the current 
shoulder symptoms were noted to be incidental to other than 
an identifiable shoulder disability.  

As there is no competent medical evidence of a present left 
shoulder disorder, consideration of the provisions of 
secondary service connection for a left shoulder disorder 
under 38 C.F.R. § 3.310(a) to include the Court's holding in 
Allen is without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 

There is no competent medical evidence of a currently 
demonstrated left shoulder disorder which is linked to active 
duty.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer 
v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. Derwinski 2 
Vet. App 141, 143 (1992); Savage v. Gober, 10 Vet. App. 488, 
497 (1997); Voerth v. West, 13 Vet. App. 117 (1999). 

The veteran presently maintains that he has a left shoulder 
disorder which began in service.  The Board notes the Court 
has held that while a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
As competent medical evidence of a current identifiable 
disorder of the left shoulder with a nexus to the veteran's 
recognized active service has not been presented, the 
veteran's claim is not well grounded.  If the claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  Accordingly, the claim of entitlement to service 
connection for a left shoulder disorder is denied.  Edenfield 
v. Brown, 6 Vet. App. 432 (1994).


Chest wall disorder manifested by pain 

A comprehensive review of the record discloses that the chest 
wall pain symptoms variously diagnosed in service were not 
shown to have been more than transient in nature as there 
were no objectively demonstrated residuals noted on physical 
examination just prior to final separation from active duty 
(the veteran waived his right to a retirement examination) or 
on an initial postservice VA general medical examination.  

Importantly, the recent special VA neurologic and orthopedic 
examinations in June 1999 failed to provide a nexus between 
the variously classified etiologies of recent chest pain 
noted on pertinent examinations as costochondritis and 
psychophysiologic in nature, to the chest wall symptomatology 
reported in the veteran's period of active service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995);  Savage v. Gober, 10 
Vet. App. 488, 497 (1997); Voerth v. West, 13 Vet. App. 117 
(1999)..

The veteran presently maintains that he has a chest wall 
disorder manifested by pain which began in service.  The 
Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).
Also, the Board notes that the veteran has not provided nor 
does the present record contain competent medical evidence of 
a causal relationship between a service connected disability 
and any current chest wall disorder.  See Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994); Allen v. Brown, 7 Vet. App. 
439 (1995).

As competent medical evidence has not been presented 
demonstrating a nexus between any current chest wall pain and 
the reported chest wall symptomatology in the remote period 
of active, the veteran's claim is not well grounded.  If the 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

Accordingly, the claim of entitlement to service connection 
for chest wall pain disability is denied.  Edenfield v. 
Brown, 6 Vet. App. 432 (1994).


Low back disorder

A comprehensive review of the record demonstrates that the 
low back symptoms in active duty due to low back strain in 
1981 were not shown to have been more than transient in 
nature as there was no low back disorder shown on examination 
just prior to final separation from active duty or on the 
initial postservice VA general medical examination.  

Importantly, the post service clinical evidence of record 
including recent VA neurologic and orthopedic examinations 
show low back symptoms primarily associated with a 
degenerative arthritic process of the lumbar spine first 
noted in 1987, years following separation from active duty.  
Clearly, the record lacks competent medical evidence of a 
nexus between the current degenerative arthritic process of 
the lumbar spine and any incident of service including low 
back symptoms associated with acute low back strain.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 
Vet. App. 488, 497 (1997); Voerth v. West, 13 Vet. App. 117 
(1999)..

The veteran presently maintains that he has a low back 
disorder which began in service.  The Board notes the Court 
has held that while a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Also, the Board notes that the veteran has not provided nor 
does the present record contain competent medical evidence of 
a causal relationship between a service connected disability 
and degenerative arthritis of the lumbar spine.  See Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Allen v. Brown, 
7 Vet. App. 439 (1995).

As competent medical evidence of a nexus has not been 
presented between the current low back disorder characterized 
as degenerative arthritis of the lumbar spine and the 
reported low back strain symptomatology in the veteran's 
period of active service, the veteran's claim is not well 
grounded.  If the claim is not well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

Accordingly, the claim for entitlement to service connection 
for a low back disability is denied.  Edenfield v. Brown, 6 
Vet. App. 432 (1994).

Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO, which denied the 
claim on the merits, the appellant has not been prejudiced by 
the decision.  This is because in assuming that the claims 
were well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a left shoulder disorder, a low back disorder and a chest 
wall disorder manifested by pain.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991)McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 (Fed. 
Cir. 1997).

As the veteran's claims of entitlement to service connection 
for left shoulder, back, and chest wall disorders are not 
well grounded, the doctrine of reasonable doubt has no 
application to his claims.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder, the appeal is denied.

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a left shoulder 
disorder, a low back disorder, and a chest wall disorder 
manifested by pain, the appeal is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

